UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                            No. 00-10777
                          Summary Calendar
                     Civil Docket # 3:00-CV-555

                      _______________________


AHMAD YUSUF ALI,

                                                Plaintiff-Appellant,

                               versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                                  Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
_________________________________________________________________

                           July 11, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

EDITH H. JONES, Circuit Judge:

          This appeal leads us to reiterate that inmates sentenced

to incarceration cannot state a viable Thirteenth Amendment claim

if the prison system requires them to work.     The district court’s

decision denying relief to appellant Ali is thus affirmed.

          Ali’s § 1983 claim arises from a hiatus in Texas law,

whose statutes did not specifically require inmates to work between
1989 and 1995,1 and from some inartful language in one of this

court’s opinions.       Ali began serving a 13-year sentence after his

1994 conviction for robbery.            He alleges that because of the

statutory gap, he was not sentenced to “hard labor.”              He then cites

the following statement from this court: “We agree that a prisoner

who is not sentenced to hard labor retains his Thirteenth Amendment

rights . . .”       Watson v. Graves, 909 F.2d 1549, 1552 (5th Cir.

1990).

            Even if Watson correctly implied that a prisoner not

sentenced to hard labor may make a Thirteenth Amendment claim, Ali

conveniently overlooks the fact that this statement was dicta,

because the court found that in any event the inmates’ factual

allegations did not comport with an involuntary servitude claim.

Id. at 1552-1553.

            Watson‘s statement about involuntary servitude is an

anomaly in federal jurisprudence.           Two years before Watson, this

court rejected      a   Thirteenth    Amendment    claim   made    by   a   Texas

prisoner, citing a half dozen previous federal decisions and the

text of the Thirteenth Amendment:

           Neither slavery nor involuntary servitude, except as
      punishment for crime whereof the party shall have been



      1
            Both before 1989 and after 1995, the statutes have clearly authorized
that inmates may be ordered to labor as part of their punishment. See Tex. Rev.
Civ. Stat. art. 6166x (repealed 1989); Tex. Gov’t. Code § 497.090 (1995, repealed
in 1999 and replaced by Tex. Gov’t. Code § 497.099(a) (Vernon Supp. 2001)).

                                       2
      duly convicted shall exist within the United States, or
      any place subject to their jurisdiction.

U.S. Constitution, Thirteenth Amendment, § 1 (emphasis added).

Wendt v. Lynaugh, 841 F.2d 619, 620-21 (5th Cir. 1988).                  Wendt

quoted a Ninth Circuit case articulating the literal intent of the

Thirteenth Amendment: “When a person is duly tried, convicted and

sentenced in accordance with the law, no issue of peonage or

involuntary servitude arises.”         Draper v. Rhay, 315 F.2d 193, 197

(9th Cir.), cert. denied, 375 U.S. 915 (1963).           In the same year in

which Watson was decided, this court held in two separate cases

that forcing inmates to work without pay, and compelling them to

work on private property without pay, do not violate the Thirteenth

Amendment.     See Mikeska v. Collins, 900 F.2d 833, 837 (5th Cir.

1990); Murray v. Mississippi Department of Corrections, 911 F.2d
1167 (5th Cir. 1990).      Other decisions of this court have rejected

similar claims. Craine v. Alexander, 756 F.2d 1070, 1075 (5th Cir.

1985); Plaisance v. Phelps, 845 F.2d 107, 108 (5th Cir. 1988).

This court is always bound by earlier controlling precedents, if

two of our decisions conflict.        To the extent Watson conflicts with

these earlier decisions, it lacks authority.2


      2
            Ali would distinguish Wendt from his case on the grounds that at the
time of Wendt’s conviction, Texas law clearly required inmates to work as part
of their punishment. Watson also appears to classify Wendt as applicable when
inmates have been sentenced to hard labor. For Thirteenth Amendment purposes,
however, the precise terms of state law are irrelevant. The Constitution does
not forbid an inmate’s being required to work. Whether that requirement violates
state law is a separate, non-constitutional issue not here raised by Ali.

                                       3
          Ali’s   final   contention,   that   he   was   denied   equal

protection under a state law provision that grants release credit

for days of work performed, is meritless.      Tex. Crim. Proc. Code

Ann. art. 43.10, rule 6 (Vernon Supp. 2001) (a person convicted of

a misdemeanor, or confined in jail for a felony, is entitled to one

day of sentence credit for each day he works).      The rule does not

apply to Ali, as he is serving a felony sentence in a TDCJ unit.

          For the foregoing reasons, the judgment of the district

court is AFFIRMED.




                                  4